Exhibit Sinovac Initiates Preparatory Activities for Swine Flu Vaccine On Thursday April 30, 2009, 11:58 am EDT BEIJING, April 30 /PRNewswire-FirstCall/ Sinovac Biotech Ltd. (NYSE Amex: SVA), a leading developer and provider of vaccines in China, today announced that the Company has initiated preparatory activities for the development of a vaccine for the new influenza A (H1N1) strain, Swine Flu, which is currently spreading throughout Mexico and other parts of the world. Sinovac has contacted various Chinese government authorities and other global health organizations in order to closely monitor the disease and evaluate strategies to control and prevent its transmission. Based on confirmation from health authorities, Sinovac expects to receive the swine flu virus strain in the near future, enabling the Company to commence manufacturing of the vaccine. Production will occur at the Company's vaccine manufacturing and filling and packaging facilities, which have Good Manufacturing Practice (GMP) certification from China's State Food and Drug Administration (SFDA). In 2008, following the receipt of a Chinese government grant, Sinovac expanded its annual manufacturing capacity for its pandemic influenza vaccine, Panflu(TM), to 20 million doses; these facilities can also be leveraged in the development of a Swine Flu vaccine. In April 2008, Sinovac received SFDA approval to produce Panflu. The approval of Panflu in China followed a fast track regulatory approval process, which enables a timely approval and rapid response to control the spread of new viruses before they can cause a human influenza pandemic. Panflu is an approved whole viron pandemic influenza vaccine for adults, however, the new flu virus has infected many children this time. In order to help prevent transmission of the disease among children, Sinovac has sped up the regulatory application process for its split pandemic influenza vaccine, which was developed for the pediatric population and the Company expects to provide both a whole viron vaccine and split vaccine to tackle the disease transmission. Mr.
